Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-31-1996

Sani-Dairy v. Sec Agri
Precedential or Non-Precedential:

Docket 95-3304,95-3304




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Sani-Dairy v. Sec Agri" (1996). 1996 Decisions. Paper 144.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/144


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                   UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                            No. 95-3304


       SANI-DAIRY, a division of Penn Traffic Co., Inc.;
        JOHN P. STRITTMATTER, d/b/a Strittmatters Dairy;
          DELBERT THOMAS; ED THOMAS; LOWELL FRIEDLIN;
                 ARTHUR BLOOM; JAMES L. HARTEIS

                                  v.

       CLAYTON YEUTTER, Secretary of Agriculture, United
       States Department of Agriculture; COMMISSIONER OF
           AGRICULTURE AND MARKETS, STATE OF NEW YORK

                    (D.C. Civil No. 90-cv-00222)

                        MILK MARKETING, INC.

                                  v.

             CLAYTON YEUTTER, Secretary of Agriculture,
              United States Department of Agriculture

                    (D.C. Civil No. 90-cv-00236)

             CLAYTON YEUTTER, Secretary of Agriculture,
              United States Department of Agriculture;
              DAN GLICKMAN, Secretary of Agriculture,
              United States Department of Agriculture
                   and UNITED STATES OF AMERICA,*
                                               Appellants

                (*Pursuant to Rule 12(a), F.R.A.P.)



          ON APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  Submitted under Third Circuit LAR 34.1(a) on March 15, 1996

Before:   NYGAARD, SAROKIN and ALDISERT, Circuit Judges.

(Opinion Filed: July 31, 1996)

__________
ORDER AMENDING OPINION FILED JULY 31, 1996
__________

     Upon reviewing the submissions of counsel for appellee, Milk
Marketing Inc., it is hereby ordered that the opinion filed in
this case on July 31, 1996 be amended as follows: the language
contained in footnote 1 is to be deleted and replaced with the
following:
           As set forth by the district court in its
           December, 1994 opinion at footnote one "By
           Memorandum Order dated October 29, 1991,
           (Docket No. 22), the Secretary's motion to
           dismiss the complaint filed by plaintiff
           Sani-Dairy was granted because Sani-Dairy, a
           milk producer, or "handler" as that term is
           defined by 7 C.F.R. 1002.7 failed to exhaust
           its administrative remedies before seeking
           judicial review."

     IT IS SO ORDERED.

Dated:    August 29, 1996
                                        By the Court,

                                         /s/ Richard L. Nygaard
                                             Circuit Judge